Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 02/11/2020 has been received and considered. Claims 16-29 are presented for examination.

Allowable Subject Matter
2. 	Claim 16-29 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
While Mecikalsk et al. (US 8818029 B1) teaches a weather forecasting system including  memory for storing satellite image data, weather data, and topographical data, the weather data indicative of atmospheric conditions within a geographic region, the topographical data indicating a topology of terrain within the geographic region and at least one processor programmed with instructions that, when executed by the at least one processor, cause the at least one processor to identify a cumulus cloud within the satellite image data, track the cumulus cloud over time, predict a path of the cumulus cloud,  identify a location within the predicted path, determine a plurality of interest field values associated with the cumulus cloud based on the satellite image data and the weather data, the plurality of interest field values including at least a first interest field value and a second interest field value, wherein determination of the first interest field value is based on (1) an atmospheric condition of the cumulus cloud indicated by the weather data and (2) a portion of the data at  the identified location, determine a plurality 
Harper, III et al. (US 20120065788 A1) teaches the use of the topographical data indicating a topology of terrain within the geographic region and a machine learning algorithm in weather forecasting,

none of the prior art of record discloses a weather forecasting system/method, including:
 (Claim 16) “wherein determination of the first interest field value is based on (1) an atmospheric condition of the cumulus cloud indicated by the weather data and (2) a portion of the topographical data at the identified location; 
determine, based on the plurality of interest field values including at least the first interest field value, a plurality input variables for use in a machine learning algorithm for predicting weather events; ”,
(Claim 22) “wherein determination of the first interest field value is based on (1) an atmospheric condition of the cumulus cloud indicated by the weather data and (2) a portion of the topographical data at the identified location; 
determining, based on the plurality of interest field values including at least the first interest field value, a plurality input variables for use in a machine learning algorithm for predicting weather events; ”, and 

in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM

Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127